                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 ROBERT ANNABEL,
                                            Case No. 2:15-cv-10345
              Plaintiff,
                                            HONORABLE STEPHEN J. MURPHY, III
 v.

 JORG ERICHSEN, et al.,

              Defendants.
                                  /

           ORDER STRIKING DEFENDANT JORDAN'S
     MOTION FOR SUMMARY JUDGMENT [196] AND FINDING
  MOOT PLAINTIFF'S MOTION FOR LEAVE TO FILE SUR-REPLY [208]

       On October 11, 2017, Defendant Jordan—and several other Defendants—filed

a motion for summary judgment or to dismiss. ECF 99. The Court construed the

motion as a motion for summary judgment. ECF 149, PgID 1162 n.8. The Court

determined that only Plaintiff's claims against "Defendant Jorg Erichsen and his

First Amendment retaliation claim against CO Jordan remain[ed]." Id. at 1185. On

January 17, 2019, Jordan filed a second motion for summary judgment. ECF 196.

Plaintiff Robert Annabel responded, ECF 206, and filed a motion for leave to file a

sur-reply, ECF 208. The Court reviewed the briefs and finds that a hearing is

unnecessary. E.D. Mich. LR 7.1(f). For the reasons below, the Court will strike

Defendant's motion for summary judgment and find moot Plaintiff's motion for leave

to file a sur-reply.




                                        1
                                   DISCUSSION

I.     Defendant Jordan's Motion for Summary Judgment

       "A party must obtain leave of court to file more than one motion for summary

judgment." E.D. Mich. LR 7.1(b)(2). Jordan failed to obtain leave to file his second

motion for summary judgment. The Court will therefore strike the motion.

       Jordan argues that Plaintiff cannot establish that Jordan took an adverse

action against him. ECF 196, PgID 1515–16. Plaintiff alleges that Jordan commented

to him about Plaintiff's grievance against Erichsen and then threatened him with a

disciplinary sanction. The Court previously noted that a "mere potential threat of

disciplinary sanctions is sufficiently adverse to support a claim of retaliation." ECF

149, PgID 1181 (quoting Maben v. Thelen, 887 F.3d 252, 266 (6th Cir. 2018)). Insofar

as Jordan seeks reconsideration of the Court's treatment of Plaintiff's First

Amendment claim, he failed to satisfy the requirements of a motion for

reconsideration. See E.D. Mich. LR 7.1(h).

       Moreover, Jordan concludes that Plaintiff's "version of events contradicts that

of both Defendant Jordan and [co-Defendant] Officer Lebron who witnessed the

interaction. Annabel's story is blatantly contradicted by the record evidence and the

court should not adopt it." ECF 196, PgID 1516. The mere contradiction of the parties'

versions of the events does not carry Jordan's summary-judgment burden. He must

demonstrate the absence of a genuine dispute of any material fact. See Fed. R. Civ.

P. 56(a).




                                          2
      Finally, Jordan maintains that he is entitled to qualified immunity because

Plaintiff failed to allege the violation of a constitutional right. As the Court previously

determined, Plaintiff sufficiently alleges a First Amendment retaliation claim against

Jordan.

II.    Plaintiff's Motion for Leave to File a Sur-Reply

      The magistrate judge is responsible for resolution of nondispositive motions.

See ECF 106 (rescinding order of reference for dispositive motions only).

Nevertheless, because the Court has struck Defendant's pending dispositive motion,

Plaintiff's motion for leave is moot.

                                        ORDER

      WHEREFORE, it is hereby ORDERED that the Clerk of the Court shall

STRIKE Defendant Jordan's motion for summary judgment [196].

      IT IS FURTHER ORDERED that the Court FINDS Plaintiff's motion for

leave to file a sur-reply [208] is MOOT.

      SO ORDERED.


                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: April 22, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 22, 2019, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                            3
